Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed November 24, 2020 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Tada is nonanalogous art.

[2] Examiner's calculation of the content of a phenolic resin is incorrect.

Regarding [1], the examiner respectfully disagrees because the claimed art is a coating on a steel sheet. The device in which the technique or feature is applied is not determinative. In this case, both Tanaka and Tada teach coating for a steel sheet, and as such, are in the same field of endeavor.
Regarding [2], the examiner respectfully disagrees because the emulsion resin is 80/20 phenol/acrylic by weight. The applicant does not define the calculation of %mass in the specification.
Therefore, since Tanaka in combination with Tada is considered to show the aforementioned limitations, the combination is considered to read on the claims.
DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors. The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable 
over Tanaka et al. (U.S. Patent No. 5,945,212; hereinafter “Tanaka”) and in view of Tada et al. (U.S. Publication No. 2011/0217565; hereinafter “Tada”).
Regarding claim 1, Tanaka as modified teaches an electrical steel sheet for stacking, comprising: an electrical steel sheet (Fig. 2); and a bond-type insulating coating ([Column 5, line 37]; [Abstract]; [Column 1, lines 25-26]) formed on at least one surface of the electrical steel sheet (Fig. 2), wherein does not teach a coating having a Martens hardness HM of from 50 to 350 and a logarithmic decrement peak temperature of from 50°C to 200°C measured by a rigid body pendulum test.  
However, Tada, does teach a coating having a Martens hardness HM of from 50 to 350 ([0049]-[0050]) and the coating has a logarithmic decrement peak temperature of from 50°C to 200°C measured by a rigid body pendulum test ([0044]-[0045]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka to include the features of Tada because it would help determine a local maximum to more accurately measure transition temperature.
Regarding claim 4, Tanaka as modified teaches a stacked electrical steel sheet, comprising a plurality of the electrical steel sheet for stacking (Fig. 2) according to claim 1 stacked (Fig. 2) through the bond-type insulating coating ([Column 5, line 37]; [Abstract]; [Column 1, lines 25-26]).  
Regarding claim 5, Tanaka as modified teaches a method of manufacturing a stacked electrical steel sheet, comprising: stacking a plurality of the electrical steel sheet for stacking (Fig. 2) according to claim 1; and-2-Attorney Docket No. 16P0163Application No. 15/318,359 simultaneously heating ([Column 10, lines 58-64]) and pressing ([Tables 3-4] - 
Regarding claim 6, Tanaka as modified teaches an iron core for an automotive motor, comprising a plurality of the stacked electrical steel sheet (Fig. 2) according to claim 4 stacked (Fig. 2) through the bond-type insulating coating ([Column 5, line 37]; [Abstract]; [Column 1, lines 25-26]).  
Regarding claim 7, Tanaka as modified teaches the electrical steel sheet for stacking according to claim 1, wherein the bond-type insulating coating ([Column 5, line 37]; [Abstract]; [Column 1, lines 25-26]) is a baked coating ([Column 10, lines 58-64]).
Regarding claim 7, Tanaka as modified teaches the electrical steel sheet for stacking according to claim 1, wherein the bond-type insulating coating ([Column 5, line 37]; [Abstract]; [Column 1, lines 25-26]) comprises 80 mass% or more of a phenolic resin ([Table 3, Example 9]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837